This is an action, instituted by a minority stockholder in the defendant corporation, to enjoin the confirmation of foreclosure sale under deed of trust and the appointment of a receiver to wind up the affairs of the corporation.
The learned and painstaking judge who heard this case in extenso finds (1) that the plaintiff was given ample opportunity to raise or to have raised the bid made at the foreclosure sale, and that no raise was forthcoming, (2) that the sale was for the best interest of the creditors and stockholders of the corporation, and (3) that the interest of all concerned would be best conserved by the appointment of a receiver to wind up the affairs of the corporation, and upon these findings of fact confirmed the sale and appointed a receiver. From this judgment the plaintiffs appealed, assigning errors.
There was an abundance of evidence to support the findings of fact, and they amply sustained the judgment.
The record presents no new question of law for discussion.
The judgment of the Superior Court is
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case. *Page 849